EXHIBIT 10.1

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

First Amendment (this “Amendment”) to Amended and Restated Limited Partnership
Agreement dated as of December 20, 2003, by and among (1) Freeport LNG-GP, Inc.,
a Delaware corporation (the “General Partner”), (2) Freeport LNG Investments,
LLLP, a Delaware limited liability limited partnership (“LNG Investments”), (3)
Cheniere LNG, Inc., a Delaware corporation (“Cheniere”), and (4) Contango
Sundance, Inc., a Delaware corporation (“Contango”). Each of General Partner,
Investments, Cheniere and Contango is sometimes referred to herein as a “Party,”
and all of them together, are sometimes referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the General Partner, Freeport LNG Investments, LLC (which has been
converted to LNG Investments) and Cheniere executed an Amended and Restated
Limited Partnership Agreement of Freeport LNG Development, L.P. (the
“Partnership”) effective as of February 27, 2003 (the “Partnership Agreement”)
(capitalized terms used herein and not otherwise defined herein shall have the
same meaning assigned to them in the Partnership Agreement);

 

WHEREAS, Contango, Contango Oil & Gas Co., a Delaware corporation, Cheniere and
Cheniere Energy, Inc., a Delaware corporation, executed a Partnership Interest
Purchase Agreement, dated and effective as of March 1, 2003, whereby Contango
purchased from Cheniere a 10% Percentage Interest;

 

WHEREAS, Contango was admitted to the Partnership pursuant to an Adoption
Agreement, dated and effective as of March 1, 2003, between the Partnership and
Contango; and

 

WHEREAS, the Parties believe it is in their best interests to amend the
Partnership Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1. Other than for the amendment effectuated by Section 18 hereof and the
definition of “First Amendment”, this Amendment is being entered into in
connection with, and the amendments to the Partnership Agreement set forth
herein will become effective as of the “Closing” as defined in and under the
Omnibus Agreement (the “Omnibus Agreement”) dated as of the date hereof by and
among the Partnership, the General Partner and ConocoPhillips Company, a
Delaware corporation (“COP”). The preceding sentence shall not affect the
effectiveness of Section 18 hereof (amending Section 10.2(c)) of the Partnership
Agreement and

 

1



--------------------------------------------------------------------------------

the definition of “First Amendment”, which Section 18 and definition shall be
effective as of the date hereof. If the Closing does not occur on or before
December 31, 2004, then upon such date this Amendment (including Section 18
hereof and the definition of “First Amendment”) shall become void and of no
further force or effect.

 

2. The preamble of the Partnership Agreement shall be amended to replace the
party “Freeport LNG Investments, LLC, a Delaware limited liability company” with
the party “Freeport LNG Investments, LLLP, a Delaware limited liability limited
partnership” as a result of the conversion of the first party to a limited
liability limited partnership.

 

3. Section 1.5 of the Partnership Agreement is hereby deleted and replaced in
its entirety by the following:

 

“1.5 “Affiliate” means with respect to any Person, a second Person which is
controlled by, controls or is under common control with such first Person and,
with respect to the Partnership, any constituent party of the Partnership. For
purposes of the foregoing, “control” of any Person means the power to direct the
management and policies of such Person, whether by the ownership of voting
securities, by contract or otherwise. For purposes of this Agreement, COP and
its Affiliates shall not be considered an Affiliate of the Partnership or any
Partner solely by virtue of its 50% ownership of the General Partner; provided,
however, that in the event COP at any time owns more than 50% of the outstanding
common stock of the General Partner, it shall be deemed an Affiliate of the
Partnership for purposes of this Agreement.”

 

4. Article I of the Partnership Agreement is hereby further amended by adding to
Article I in its proper alphabetical order:

 

“COP” means ConocoPhillips Company, a Delaware corporation.’

 

‘“First Amendment” means the First Amendment to this Agreement dated as of
December 20, 2003.’

 

‘“Loan Documents” has the meaning set forth in the Omnibus Agreement.

 

‘“Omnibus Agreement” means the Omnibus Agreement dated as of the date hereof by
and between the Partnership, the General Partner and COP.’

 

‘“Stockholders Agreement” means the Stockholders Agreement entered into pursuant
to the Omnibus Agreement.’

 

5. Section 2.3 of the Partnership Agreement is hereby deleted and replaced in
its entirety by the following:

 

“2.3 Character of Business. The purposes of the Partnership shall be to develop,
build, own and operate a liquefied natural gas (“LNG”) receiving and
regasification facility on Quintana Island in or around Freeport, Texas (the
“Business”) and any and all activities necessary or incidental to the foregoing;
provided, however, that under no circumstances shall the Partnership engage in
any trading, hedging, futures activities, or

 

2



--------------------------------------------------------------------------------

any other derivative transactions relating to the buying and selling of natural
gas (including LNG) that would expose the Partnership to commodity price
fluctuations (but this shall not preclude the Partnership from taking custody of
and/or title to LNG and/or natural gas that is so taken in connection with the
normal operation of the Business and that does not expose the Partnership to
commodity price fluctuations other than in the ordinary course of business in
connection with the performance of terminal servicing or similar agreements
entered into by the Partnership).”

 

6. The first sentence of Section 3.2 of the Partnership Agreement is hereby
deleted and replaced in its entirety by the following:

 

“As of March 1, 2003, upon admission of Contango Sundance, Inc. (“Contango”) as
a Limited Partner, the Percentage Interests of the Partners are as follows:

 

Partners

--------------------------------------------------------------------------------

   Percentage Interest


--------------------------------------------------------------------------------

 

LNG Investments

   60 %

Cheniere

   30 %

Contango

   10 %

Freeport GP

   0 %”

 

7. Section 3.3 is hereby deleted in its entirety and replaced in its entirety by
the following:

 

“3.3 Future Financing.

 

The Partners anticipate that in the future the Partnership may require
additional funds for capital expenditures or working capital requirements, and
any such additional funding shall be obtained first from loans under the Loan
Documents (to the extent available, if any) and then from any of the following
sources as may be approved in advance by the General Partner:

 

(a) cash reserves of the Partnership;

 

(b) loans to be obtained from banks and other non-Affiliate independent sources;

 

(c) Additional Contributed Equity made to the Partnership by the Partners, in
proportion to their Percentage Interests (subject to Section 3.5), in amounts
determined according to Section 3.4 (or, if applicable, Section 3.5);

 

(d) subject to Section 10.2, loans to be made to the Partnership by (i) the
Partners and/or (ii) an Affiliate of one of the Partners; or

 

(e) subject to Section 10.2, any other funding source to be determined by the
General Partner.”

 

3



--------------------------------------------------------------------------------

8. The following third to final sentence of Section 3.4(a) of the Partnership
Agreement shall be deleted in its entirety.

 

“Notwithstanding any other provision of this Agreement or this Section 3.4, the
first $9,000,000 of Additional Contributed Equity plus the Returned Amount shall
be contributed solely by LNG Investments (including any transferees and
assignees of any portion of LNG Investments’ Interest), which contribution shall
not alter the Percentage Interests and provided further that (x) neither the $1
million contribution by LNG Investments pursuant to Section 3.1 nor any
contributions by LNG Investments pursuant to Section 3.4(b) shall be counted
toward this $9,000,000, (y) no amount subsequently used for an Affiliate Payment
shall be counted toward this $9,000,000 and (z) such $9,000,000 shall be reduced
by the amount of the LNG Investments Expenses.”

 

9. Section 3.4(b) is hereby deleted in its entirety and replaced in its entirety
by the following:

 

“Reserved.”

 

10. Section 3.5 is hereby deleted in its entirety and replaced in its entirety
by the following:

 

3.5 Delinquent Contributions. If a Partner fails to contribute any Additional
Contributed Equity required pursuant to Article III by the applicable
Contribution Date (a “Delinquent Partner”), the other Partners (other than an
Affiliate of the Delinquent Partner) which are not Delinquent Partners (the
“Contributing Partners”) may, but shall not be required to, contribute the
portion of such Additional Contributed Equity that the Delinquent Partner failed
to contribute (the “Delinquent Contribution”). The General Partner shall notify
the Contributing Partners in writing of the amount of the Delinquent
Contribution. Each Contributing Party, within fifteen (15) days after receipt of
such notice, shall advise the General Partner whether it elects to contribute
its proportionate share (and if applicable any other Contributing Partner’s
proportionate share) of the Delinquent Contribution. If one or more Contributing
Partners so elect and contribute the Delinquent Contribution, the Delinquent
Partner shall not be entitled to receive any distributions under Article V
hereof, and such distributions shall instead be made to such Contributing
Partners so electing and contributing to the Delinquent Contribution, until such
Contributing Partners have recovered 200% of their proportionate shares of the
Delinquent Contribution out of such distributions under Article V.

 

11. Section 3.6 is hereby deleted in its entirety and replaced in its entirety
by the following:

 

“3.6 Project Expansion. (a) The General Partner shall have the right and power
to do all things necessary to obtain debt and/or equity financing in connection
with any expansion of the Partnership’s facility on Quintana Island. The General
Partner will notify each Partner of the terms of any such financing at least
twenty (20) days prior to the consummation of any transaction (the “Issuance
Notice”). Subject to Section 3.6(b), any equity financing obtained for such
expansion by the Partnership shall dilute each of the Limited Partners pro rata
based on the Percentage Interests of such Limited Partners.

 

(b) In connection with any Issuance Notice, the General Partner shall provide to
the Limited Partners notice of its intent to offer Interests in the Partnership.
The Issuance Notice

 

4



--------------------------------------------------------------------------------

shall contain (i) a description of the Interests, (ii) the total amount of
Interests to be sold, and (iii) the price and payment terms. Each Limited
Partner that is an accredited investor as defined in Rule 501 under the
Securities Act shall have the right (pro rata according to its Percentage
Interest) to purchase that amount of Interests as will enable such Limited
Partner to maintain its Percentage Interest by electing to purchase Interests in
connection with such transaction. In order to exercise its rights under this
Section 3.6, a Limited Partner must notify the General Partner of its election
(which election shall be irrevocable) within 10 days of receipt of the Issuance
Notice, and such electing Limited Partner shall tender the purchase price
therefor on the same terms and conditions as set forth in the Issuance Notice.
In the event that a Limited Partner fails to timely elect to exercise its rights
under this Section 3.6, its shall be deemed to have waived its rights under this
Section 3.6 with respect to such Issuance Notice.”

 

12. Section 5.2 is hereby deleted in its entirety and replaced in its entirety
by the following:

 

“5.2 Distributions of Available Cash. Subject to Section 5.5, until the
dissolution and winding up of the Partnership: (a) to the extent that there is
positive Net Cash Flow and after all required distributions have been made under
Sections 5.1 and 5.3, the General Partner shall cause the Partnership to
distribute to each Partner within ninety (90) days after the end of each Fiscal
Year of the Partnership cash equal to 44% of the amount of taxable income or
gain allocated to such Partner for such Fiscal Year (less any Losses allocated
to such Partner from prior Fiscal Years not previously taken into account under
this Section 5.2 and less any amounts already distributed to such Partner under
Section 5.1(b)(i) in respect of such taxable net income or gain) (subject,
however, to the requirement that any amounts that would otherwise be
distributable to any Delinquent Partner shall instead be distributed as provided
in Section 3.5); and (b) after payment or reservation and accrual of the amounts
of all required distributions under Sections 5.1 and 5.3 and clause (a) of this
sentence, and after reserving amounts determined by the General Partner, in good
faith and after consultation with the Advisory Committee, to be required for
working capital, capital expenditures or other requirements of the Partnership’s
Business, the General Partner shall cause all remaining cash to be distributed
on a quarterly basis to the Limited Partners pro rata in accordance with their
Percentage Interests (subject, however, to the requirement that any amounts that
would otherwise be distributable to any Delinquent Partner shall instead be
distributed as provided in Section 3.5).”

 

13. A new Section 5.5 is hereby added to the Partnership Agreement to read as
follows:

 

“Section 5.5 Distributions Limited by Loan Documents. Notwithstanding anything
to the contrary contained in this Agreement, except as otherwise permitted by
the Loan Documents, no distributions shall be made to the Partners until
Completion (as defined in the Loan Documents) and following such time, then all
distributions shall be subject to the terms of the Loan Documents.”

 

14. A new Section 7.7 is hereby added to the Partnership Agreement:

 

“7.7 Activities of Indemnitee. Each Indemnitee (other than the General Partner)
shall have the right to engage in businesses of every type and description and
other activities for profit and to engage in and possess an interest in other
business ventures of any and every type or description, whether in businesses
engaged in or anticipated to be

 

5



--------------------------------------------------------------------------------

engaged in by any of the Partnership and the Partners and their Affiliates,
independently or with others, including business interests and activities in
direct competition with the business and activities of the Partnership and the
Partners and their Affiliates, and none of the same shall constitute a breach of
this Agreement or any duty express or implied by law to any Partner or its
assignees. Neither the Partnership, any Limited Partner nor any other Person
shall have any rights by virtue of this Agreement or the partnership
relationship established hereby or thereby in any business ventures of any
Indemnitee. Notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Indemnitees (other than the General
Partner) in accordance with the provisions of this Section 7.7 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of the General Partner’s fiduciary duty, any conflict of interest or
any other obligation of any type whatsoever of the General Partner for the
Indemnitees (other than the General Partner) to engage in such business
interests and activities in preference to or to the exclusion of the Partnership
and (iii) the General Partner and the Indemnitees shall have no obligation to
present business opportunities to the Partnership. This Section 7.7 shall not
alter or affect the rights or obligations of any Indemnitee with respect to any
transaction or agreement entered into between such Indemnitee and the
Partnership.”

 

15. Section 9.1 of the Partnership Agreement is hereby deleted and replaced in
its entirety by the following:

 

“9.1 General. The Partnership, its receiver, or its trustee (in the case of its
receiver or trustee, to the extent of the Partnership Assets) shall indemnify,
save harmless, and pay all judgments and claims against each Partner, their
respective shareholders, managers and members and the Affiliates of each of them
and their respective shareholders, managers, officers, directors and agents
(collectively, the “Indemnitees”), relating to any liability or damage incurred
by reason of any act performed or omitted to be performed by any such Indemnitee
in connection with the business of the Partnership, including attorneys’ fees
incurred by such Indemnitee in connection with the defense of any action based
on any such act or omission, which attorneys’ fees may be paid as incurred.”

 

16. The first paragraph of Section 9.2 of the Partnership Agreement is hereby
deleted and replaced in its entirety by the following:

 

“9.2 Environmental. The Partnership, its receiver, or its trustee (in the case
of its receiver or trustee, to the extent of the Partnership Assets) shall
indemnify and hold harmless, to the maximum extent permitted by law, each
Indemnitee from and against any and all liabilities, sums paid in settlement of
claims, obligations, charges, actions (formal or informal), claims (including
without limitation, claims for personal injury under any theory or for real or
personal property damage), liens, taxes, administrative proceedings, losses,
damages (including, without limitation, punitive damages), penalties, fines,
court costs, administrative service fees, response and remediation costs,
stabilization costs, encapsulation costs, treatment, storage or disposal costs,
groundwater monitoring or environmental study, sampling or monitoring costs,
other causes of action, and any other costs and reasonable expenses (including,
without limitation, reasonable

 

6



--------------------------------------------------------------------------------

attorneys’, experts’, and consultants’ fees and disbursements and investigating,
laboratory, and data review fees) imposed upon or incurred by any Indemnitee
(whether or not indemnified against by any other party) arising from and after
the date of this Agreement directly or indirectly out of:”

 

17. Sections 9.3(c), (d), (e), (f) and (g) are hereby added to the Partnership
Agreement to read as follows:

 

“(c) The indemnification provided by this Article IX and Section 10.6 shall be
in addition to any other rights to which an Indemnitee may be entitled under any
agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee.”

 

(d) Except as provided in Section 9.3(g), an Indemnitee shall not be denied
indemnification in whole or in part under this Article IX or Section 10.6
because the Indemnitee had an interest in the transaction with respect to which
the indemnification applies if the transaction was otherwise permitted by the
terms of this Agreement. No amendment, modification or repeal of this Article IX
or Section 10.6 or any provision hereof shall in any manner terminate, reduce or
impair the right of any past, present or future Indemnitee to be indemnified by
the Partnership, nor the obligations of the Partnership to indemnify any such
Indemnitee under and in accordance with the provisions of this Article IX or
Section 10.6 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

(e) The provisions of this Article IX and Section 10.6 are for the benefit of
the Indemnitees, their heirs, successors, assigns and administrators and shall
not be deemed to create any rights for the benefit of any other Persons.

 

(f) Any indemnification pursuant to this Article IX or Section 10.6 shall be
made only out of the assets of the Partnership, it being agreed that the General
Partner shall not be personally liable for such indemnification and shall have
no obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.

 

(g) Notwithstanding anything contained in this Article IX or Section 10.6 to the
contrary, none of the Partnership, its receiver or its trustee shall have any
obligation to indemnify any Indemnitee or its shareholders, managers, members
and Affiliates for any amounts that any Indemnitee shall have paid or have an
obligation to pay to the Partnership pursuant to any Project Document (as
defined in the Omnibus Agreement).

 

7



--------------------------------------------------------------------------------

18. Section 10.2(c) of the Partnership Agreement is hereby deleted and replaced
in its entirety by the following:

 

“(c) Each of the Partners has received and reviewed the documents set forth on
Schedule I to the First Amendment (the “Transaction Documents”). Notwithstanding
any other provision of this Agreement or any applicable law, rule or regulation,
each of the Partners and its assignees and each other Person who may acquire an
interest in the Partnership hereby (i) approves, ratifies and confirms the
execution, delivery and performance by the parties thereto of the Transaction
Documents; (ii) agrees that the General Partner (on its own or through any
officer of the Partnership or any officer, director, shareholder, member or
agent of the General Partner) is authorized to execute, deliver and perform the
obligations under the Transaction Documents without any further act, approval or
vote of the Partners or their assignees or the other Persons who may acquire an
interest in the Partnership; and (iii) agrees that the execution, delivery or
performance by the General Partner, any shareholder of the General Partner or
any Affiliate of the General Partner of this Agreement or any Transaction
Document shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Partners under this Agreement
or of any duty of the General Partner stated or implied by law or equity.
Further, each Partner, its assigns and each other Person who may acquire an
interest in the Partnership hereby agrees that the Transaction Documents, the
transactions specified therein or the transactions entered into by COP or any of
its Affiliates and the General Partner, the Partnership or its Affiliates while
COP or its Affiliates owns 50% or less of the General Partner, shall not be
considered Affiliate Transactions subject to Section 10.2(a). Each Limited
Partner waives its right to exercise any and all rights to consent to any Major
Decision and any right to receive notices thereof (including rights under
Section 10.2(a)) after the occurrence of any default under the Loan Documents or
any amendment, modification, refinancing or replacement thereof. It is
understood and agreed that nothing contained in this Section 10.2(c) is intended
to amend the terms of this Agreement beyond that which is expressly set forth in
the First Amendment (exclusive of this Section 10.2(c)), and that no provision
of any Transaction Document is intended to modify, as between the Partners, the
rights and obligations of the Partners under this Agreement as Partners.”

 

19. Section 10.5 of the Partnership Agreement is hereby deleted and replaced by
the following:

 

“10.5 Remuneration of General Partner; Reimbursement of Expenses. Pursuant to
Section 10.2, if applicable, the General Partner shall be paid a fee by the
Partnership as determined in the discretion of the General Partner for
performing its services as a General Partner; provided, that the aggregate fee
paid (including the Limited Partner Fee (as defined below)) shall not exceed
$1,000,000 per Fiscal Year, and that the fee payable to the General Partner
shall be reduced by the amount of such aggregate fee multiplied by the combined
Percentage Interest of Cheniere and Contango and divided by 2 (the “Limited
Partner Fee”). The amount of the Limited Partner Fee shall be paid as a fee to
each of Cheniere and Contango pro rata based on their Percentage Interests at
the time the fee is paid to the General Partner. In addition, each of the
General Partner and the Limited Partners shall be reimbursed for its reasonable
out of pocket costs in connection with the Business of the Partnership
including, without limitation, fees paid to professionals and advisors and
travel and lodging expenses.

 

8



--------------------------------------------------------------------------------

20. Section 10.6(b) of the Partnership Agreement is hereby deleted and replaced
by the following:

 

“(b) The Partnership shall indemnify and hold harmless the Indemnitees from and
against any and all losses, claims, demands, costs, damages, liabilities,
expenses of any nature (including reasonable attorneys fees and disbursements),
judgments, fines, settlements, and other amounts arising from any and all
claims, demands, actions, suits, or proceedings, civil, criminal,
administrative, or investigative, in which an Indemnitee may be involved, or
threatened to be involved, as a party or otherwise, arising out of or incidental
to the Business of the Partnership, regardless of whether an Indemnitee
continues to be in the capacity entitled to such indemnification at the time any
such liability or expense is paid or incurred, if (i) the Indemnitee acted in
good faith and in a manner it or he or she reasonably believed to be in, or not
opposed to, the best interests of the Partnership, and, with respect to any
criminal proceeding, had no reason to believe his or her conduct was unlawful,
(ii) the Indemnitee’s conduct did not constitute a breach of the provisions of
this Agreement, fraud, gross negligence or willful misconduct and (iii) the
amount for which such Indemnitee seeks such indemnification is not an amount
paid or payable to the Partnership by any Indemnitee under any Project Document.
This Section 10.6(b) shall not alter or affect the rights or obligations of any
Indemnitee with respect to any transaction or agreement entered into between
such Indemnitee and the Partnership.”

 

21. Section 10.10 of the Partnership Agreement is hereby deleted and replaced in
its entirety by the following:

 

“10.10 Removal of Freeport GP as General Partner. Freeport GP may be removed as
the General Partner of the Partnership by Cheniere or LNG Investments only upon
compliance with the terms and conditions of this Section 10.10. Freeport GP may
be removed as the General Partner of the Partnership in the event of (i) the
resignation, Bankruptcy or dissolution of Freeport GP, (ii) the commission by
Freeport GP of fraud or its misappropriation of funds of the Partnership, or
(iii) Freeport GP’s material breach of a material provision of this Agreement
(each a “Removal Event”). Upon a Removal Event, Cheniere may exercise its right
to remove Freeport GP as the General Partner by giving notice (“Removal Notice”)
to Freeport GP and LNG Investments of the Removal Event, including within such
Removal Notice the particulars of the Removal Event in reasonable detail;
provided, however if the Removal Event results from a material breach of a
material term or provision of this Agreement by Freeport GP, Cheniere shall be
required to give notice of the existence of such a breach and if during the
period of sixty (60) days following such notice, Freeport GP cures such breach
Cheniere will not be able to remove Freeport GP as the General Partner as a
result of such Removal Event. If Cheniere exercises its right to remove Freeport
GP as the General Partner, Cheniere shall admit a new general partner as a
Partner of the Partnership with such portion of Cheniere’s Interest as Cheniere
shall determine in its sole discretion. Freeport GP hereby irrevocably makes,
constitutes, and appoints Cheniere or its successor in interest with full power
of substitution, true and lawful attorney-in-fact, for it and in its name, place
and stead, to make, execute, sign, acknowledge, swear to, deliver, record and
file any document or instrument that may be considered necessary or desirable by
Cheniere to

 

9



--------------------------------------------------------------------------------

remove Freeport GP as the General Partner and admit a new general partner to the
Partnership pursuant to this Section 10.10. The foregoing special power of
attorney shall be one which is a special power of attorney coupled with an
interest, is irrevocable, and shall survive the legal incapacity of Freeport GP.
Notwithstanding the preceding provisions of this Section 10.10, Cheniere shall
not exercise its rights under the grant of the above special power of attorney
unless a Removal Event has occurred and Cheniere has requested by notice to
Freeport GP that Freeport GP take the action which Cheniere proposes to take by
the exercise of the power of attorney and Freeport GP fails to take such action
within three (3) days of such notice. Notwithstanding the foregoing provisions
of this Section 10.10, Freeport GP may contest whether or not a Removal Event
has occurred by notice to Cheniere. If Freeport GP contests whether such Removal
Event has occurred the matter shall be submitted to arbitration pursuant to
ARTICLE XXI and Freeport GP shall not be removed as General Partner unless and
until the arbitrators find that such Removal Event has occurred.”

 

22. Section 12.2(u) of the Partnership Agreement is hereby deleted and replaced
with the following:

 

“(u) The Partnership and the General Partner will conduct an operational meeting
each month on a date mutually acceptable to the General Partner, Cheniere and
LNG Investments at such place as may be agreed to by the General Partner,
Cheniere and LNG Investments to review the Partnership’s marketing, financial,
regulatory and developmental activities, including providing a report on
marketing developments, financing developments, regulatory or governmental
approval developments, and an update on engineering and other technical
developments. In addition, each of Cheniere and Contango will receive prior
notice of and have the right to attend such monthly meetings. The General
Partner shall provide to each of Cheniere and Contango (i) promptly following
approval by the board of directors of the General Partner, copies of any
budgets, and (ii) in connection with such meetings, budgets for the ongoing
construction of the Partnership’s facility and any expansion thereof, to the
extent prepared and/or revised, and notice of any material change orders in
connection with such construction. The foregoing rights may be transferred by
Cheniere or Contango to any other Person, without the prior written consent of
the General Partner, in connection with a sale of its Interest, but the
foregoing rights cannot be subdivided; therefore, (i) in the event that Cheniere
or Contango sells all of its Interest, such right shall be transferred to the
assignee of such Interest; and (ii) if Cheniere or Contango sells only a portion
of its Interest and retains a portion of its Interest, such right may be
transferred with such Interest to one transferee or else retained by the
transferor. In addition, each Limited Partner shall be entitled to visit the
Partnership’s principal place of business during normal business hours with
reasonable notice and without unreasonable interference with the operations or
affairs of the Partnership or the General Partner to meet with and question
officers and employees of the Partnership and the General Partner and, subject
to applicable law (including antitrust laws) to inspect the Partnership’s books,
records and any third-party agreements. Notwithstanding the foregoing, it is
expressly acknowledged and agreed that in no event will any Limited Partner be
given access to or copies of any data, information, records or drafts relating
to or in connection with any negotiation, agreement or communication with any
customer or potential customer of the Partnership, except for final, completed,
executed and delivered terminal use agreements or other terminal service
agreements with a customer.”

 

10



--------------------------------------------------------------------------------

23. Sections 15.1(a)(ii) and (iv) of the Partnership Agreement are hereby
deleted and replaced in its entirety by the following:

 

“(ii) as to the Partners and the Partnership and their respective shareholders
and members and the Affiliates of each of them and to the professional advisors
of any of the foregoing Persons;”

 

“(iv) as to such information as is required by law to be disclosed by the
Partners or the Partnership and COP and its Affiliates, including, without
limitation, disclosures by Cheniere, COP and its Affiliates and Contango to
comply with Securities and Exchange Commission filing and disclosure
requirements; and”

 

24. Cheniere and Contango hereby acknowledge that following the Closing COP will
own 50% of the General Partner. Accordingly, Section 16.1(b) of the Partnership
Agreement is hereby deleted and replaced in its entirety by the following:

 

“(b) Notwithstanding Section 16.1(a) but subject to the Loan Documents, in the
event that LNG Investments desires to transfer any portion of its Interest in
one transaction or in a series of related transactions (i) in which none of the
General Partner’s interest in the Partnership and none of the remaining capital
stock of the General Partner that is held by Michael S. Smith is being sold or
transferred and (ii) which would result in LNG Investments’ Percentage Interest
being less than 20%, LNG Investments shall deliver a written notice to Cheniere
and Contango specifying the identity of the prospective transferee(s) and
disclosing in reasonable detail the price, the type of consideration and other
terms and conditions of the proposed transfer. Cheniere and Contango may elect
to participate in the proposed transfer by delivering a notice to LNG
Investments and the proposed transferee(s) within fifteen (15) days (the
“Acceptance Period”) of the date of the notice from LNG Investments. If Cheniere
or Contango elects to participate in such transfer, each of Cheniere and
Contango, respectively, will be entitled to sell in such proposed transfer, at
the same price and on the same terms as LNG Investments, a portion of its
Interest equal to the product of (x) the quotient determined by dividing the
Interest then held by Cheniere or Contango, as applicable, by the aggregate
Interest then held by LNG Investments multiplied by (y) the aggregate Interest
to be sold in such proposed transfer (the mechanics contained in this sentence,
referred to as the “Tag-Along Procedures”). It is understood and agreed that LNG
Investments may elect to convert to a limited partnership or a limited liability
limited partnership, and, in the event of such conversion, “LNG Investments”
shall mean such entity as converted, and any such conversion shall not trigger
any rights of Cheniere or Contango in this Agreement. In connection with any
transaction under this Section 16.1(b), LNG Investments agrees to use
commercially reasonable efforts to cause the buyer of any Interests in such
transaction to purchase 100% of the Interests which LNG Investments, Cheniere
and/or Contango desire to sell in such transaction; provided, however, LNG
Investments shall have no obligation or liability in the event that the buyer
does not desire to purchase any Interests beyond that to be transferred under
Section 16.1(b). The rights contained in this Section 16.1(b) are personal to
each of Cheniere and Contango, and may not be transferred to any other Person,
including in connection with a sale of

 

11



--------------------------------------------------------------------------------

Interests, without the prior written consent of the General Partner, which may
be withheld in its sole discretion.”

 

25. Section 16.1 of the Partnership Agreement is further amended by adding the
following clauses (c), (d) and (e) thereto:

 

“(c) In the event that Michael S. Smith desires to commence marketing efforts in
connection with any transaction under Section 16.1(b) in which (i) all or a
portion of the remaining capital stock of the General Partner that is held by
Michael S. Smith is being transferred and (ii) would result in LNG Investments’
Percentage Interest being decreased, Michael S. Smith shall (x) provide written
notice to each of Cheniere and Contango and (y), to the extent Cheniere and
Contango desire to participate, use his commercially reasonable efforts to
include the Interests held by Cheniere and Contango in the marketing efforts for
such Interests of LNG Investments and his interest in the General Partner in
order to afford to each of Cheniere and Contango the opportunity to sell their
Interests in such transaction. In the event that Cheniere and/or Contango elect
to not participate in such marketing efforts, the right of any such
non-participating Person to participate in any transfer of Interests under this
Section 16.1(c) with respect to the resulting transaction in which all or a
portion of LNG Investments’ Interests or Michael S. Smith’s interest is
transferred shall automatically terminate. Each of Cheniere and Contango agree
to provide written notice to Michael S. Smith of their respective election of
whether to participate in such marketing efforts within fifteen (15) days of
receiving notice from Michael S. Smith under this Section 16.1(c). To the extent
that either Cheniere or Contango do not respond in such time period, such
non-responding Person shall be deemed to have elected to not so participate. The
terms of any transfer of Interests resulting from such marketing efforts shall
be subject to the prior notice, Acceptance Period and Tag-Along Procedures set
forth in Section 16.1(b); provided, however, that the Acceptance Period shall be
reduced to five (5) days. In any transaction or series of related transactions
in which a portion of the interest of Michael S. Smith in the General Partner
and a portion of the Interest of LNG Investments in the Partnership are being
transferred, 100% of the consideration paid in such transaction or series of
related transactions shall be deemed to be paid for the Interest of LNG
Investments in the Partnership and 0% of the consideration shall be deemed to be
paid for the interest of Michael S. Smith in the General Partner. No transfer by
Michael S. Smith of capital stock of the General Partner shall be permitted
after the transfer of 50% of such stock to COP at the Closing pursuant to the
Omnibus Agreement except for a transfer of the entirety of the remaining 50% of
such stock, and any such transfer must be made to a transferee that is or will
become in the transaction, or that is or will become in the transaction an
Affiliate of, a Limited Partner with an Interest of at least 20%.

 

(d) Notwithstanding anything contained in this Section 16.1 to the contrary,
none of Michael S. Smith, LNG Investments, Cheniere or Contango shall be
obligated to enter into any transaction with respect to the sale of their
Interests; provided that any election by either Cheniere or Contango under
Section 16.1(b) to participate in a transfer shall be irrevocable once made.

 

12



--------------------------------------------------------------------------------

(e) Any transfer by Michael S. Smith of any interest in LNG Investments shall be
deemed to be a transfer of LNG Investments’ Percentage Interest under Sections
16.1(b) and (c). For so long as Michael S. Smith holds any interest in the
General Partner, any transfer by the General Partner of any interest in the
Partnership shall be deemed to be a transfer by Michael S. Smith of capital
stock of the General Partner under Section 16.1(c).”

 

26. Article XIX of the Partnership Agreement is hereby amended by inserting the
following phrase at the end of the first sentence thereof: “subject to the
rights of any pledgee of any direct or indirect interest in the General Partner
in connection with the Loan Documents, and its successors and assigns, to become
a General Partner and so long as no default shall occur under the Loan
Documents”.

 

27. The Partnership Agreement, as modified by this Amendment, is hereby ratified
and confirmed and shall continue in full force and effect.

 

28. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Each Party hereto agrees to accept the facsimile signature
of the other Parties hereto and to be bound by its own facsimile signature;
provided, however, that the Parties shall exchange original signatures by
overnight mail.

 

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed on the date first set forth above.

 

GENERAL PARTNER:

 

FREEPORT LNG-GP, INC.

         

By:

 

 

--------------------------------------------------------------------------------

   

Name:

  Michael S. Smith    

Title:

  Chief Executive Officer

 

LIMITED PARTNERS:  

FREEPORT LNG INVESTMENTS, LLLP

             

By:

 

Freeport LNG Investments GP, Inc.,

its General Partner

                  By:  

 

--------------------------------------------------------------------------------

       

Name:

  Michael S. Smith        

Title:

  President

 

CHENIERE LNG, INC.

         

By:

 

 

--------------------------------------------------------------------------------

   

Name:

  Don A. Turkleson    

Title:

  Treasurer          

CONTANGO SUNDANCE, INC.

         

By:

 

 

--------------------------------------------------------------------------------

   

Name:

  Kenneth R. Peak    

Title:

  Chairman

 

14



--------------------------------------------------------------------------------

SCHEDULE I

 

Transaction Documents

 

[All in form transmitted to Cheniere and Contango at 7:30 p.m., December 20,
2003]

 

1. Omnibus Agreement by and among Freeport LNG Development, L.P., Freeport
LNG-GP, Inc. and ConocoPhillips Company dated as of December 20, 2003.

 

2. Stock Purchase Agreement by and between Michael S. Smith and [ConocoPhillips
Entity] dated as of                     , 2004.

 

3. Stockholders Agreement by and between Michael S. Smith and [ConocoPhillips
Entity] dated as of                     , 2004.

 

4. Freeport LNG Development, L.P. Senior Secured Loans Summary of Terms and
Conditions.

 

15